Citation Nr: 1308344	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  09-27 763A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD) for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and S.H.



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from July 1951 to April 1953.  The Veteran died in April 2006.  The appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an administrative decision of April 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In October 2011, the appellant testified at a hearing before the undersigned Veterans Law Judge at the Board's central office in Washington D.C.  A transcript of this hearing is associated with the claims folder.

The RO received the appellant's substantive appeal on April 13, 2007 nine days after expiration of the time limit to file a substantive appeal.  Nonetheless, the United States Court of Appeals for Veterans Claims (Court) has held that the filing period for a substantive appeal in a claim for VA benefits is not jurisdictional, and VA may waive any issue of timeliness in the filing of a substantive appeal, either explicitly or implicitly.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (as the RO had never addressed the issue of timeliness in the SOC and the Veteran was not informed that there was a timeliness issue until his claim was before the Board, the Court determined that the RO had essentially waived any objections it might have offered to the timeliness, and had implicitly accepted the Veteran's appeal).  In this case, the RO did not raise the issue of timeliness in the statement of the case and the Board held a hearing on the issue on appeal.  Accordingly, VA has impliedly accepted the appellant's substantive appeal and it waives the issue of timeliness.

In March 2012 the Board denied the claims of entitlement to service connection for PTSD for accrued benefits purposes and entitlement to service connection for bilateral shoulder wounds for accrued benefits purposes.  The Veteran appealed this denial to the Court.  In September 2012, the Court granted a Joint Motion for Remand (JMR) filed by the parties, which vacated and remanded the March 2012 denial of the claim of entitlement to service connection for PTSD for accrued benefits purposes.  The parties agreed that the appellant was not pursuing the issue of entitlement to service connection for bilateral shoulder wounds for accrued benefits purposes and, therefore, the appeal of the issue should be dismissed.  As such, the appeal of the issue of entitlement to service connection for PTSD for accrued purposes has been returned to the Board for further consideration.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in April 2006. 

2.  At the time of the Veteran's death there was a pending claim for service connection for PTSD.

3.  The appellant filed her claim for accrued benefits in April 2007. 

4.  Evidence on file at the time of death did not show that PTSD was related to corroborated in-service stressors. 



CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD, for accrued benefits purposes, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5121 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.1000 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In this matter, the appellant was provided with a letter dated in March 2008.  By this letter, the appellant was notified of her responsibility, and VA's, to provide and generate evidence.  The letter provided information regarding the elements, and the evidentiary requirements of accrued benefits claims.  The Board notes that although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the appellant's claim, such error was harmless given that the claim is being denied, and hence no rating or effective date will be assigned.  See Dingess, supra.  Moreover, as discussed below the appellant's accrued benefits claim is denied based on evidence already in the claims file on the date of the Veteran's death.  This, generally speaking, is the only type of evidence that can be considered with respect to such a claim.  Further development, therefore, would serve no useful purpose.  Whatever facts are necessary to adjudicate the claim are contained in the claims folder.  Thus, notice or assistance to the appellant would be fruitless. 

With respect to VA's duty to assist, there is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal.  The Board notes that the RO has attempted to retrieve the Veteran's service treatment and personnel records, and to corroborate the claimed stressors.  However, these records are unavailable because they were apparently destroyed by fire while in the possession of the Government.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (where records are apparently lost while in the possession of the government, a heightened obligation applies to consider carefully the benefit-of-the-doubt rule).  The RO obtained VA treatment records pertaining to the Veteran's medical treatment.  In addition, the appellant testified at a videoconference hearing in October 2011.

Accrued benefits include those the Veteran was entitled to at the time of death under an existing rating or the evidence physically or constructively of record at the time of the service member's death.  See 38 U.S.C.A. § 5121(a); Ralston v. West, 13 Vet. App. 108, 113 (1999); 38 C.F.R. § 3.1000(a) (2012).  Thus, the appellant cannot furnish additional evidence that could be used to substantiate her claim, and VA could not develop additional evidence that would substantiate the claims of entitlement to accrued benefits.  "Evidence in the file at date of death" means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death.  38 C.F.R. § 3.1000(d)(4). 

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court held in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010) that there are two duties imposed by 38 C.F.R. 3.103(c)(2), (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked-are not impacted by the appellant's receipt of a VCAA-compliant notice letter.  

Here, during the hearing, although the Veterans Law Judge did not explicitly note the bases of the prior determinations or note the elements that were lacking to substantiate the appellant's claims, the appellant's representative demonstrated actually knowledge of this information.  The representative's questions specifically elicited argument from the appellant designed to show that the Veteran's PTSD stemmed from his service.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim.)  Accordingly, the appellant is not shown to be prejudiced on this basis.  

The Veterans Law Judge sought to identify the VA facilities where the Veteran received treatment during his life.  As for other treatment records and evidence that was not constructively of record at the time of the Veteran's death, the Board finds the second prong of Bryant to be moot as adjudication of a claim for accrued benefits is limited to the evidence of record at the time of the Veteran's death.  Accordingly, the appellant is not shown to be prejudiced on this basis.  

Moreover, neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2).

II.  Accrued Benefits

Accrued benefits are periodic monetary benefits (other than insurance and servicemen's indemnity) to which an individual was entitled at death under existing ratings or decisions and under laws administered by the VA Secretary, or those based on evidence in the file at date of death and due and unpaid, that shall, upon the death of such individual, be paid to the surviving spouse or other appropriate party. 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  While an accrued benefits claim is separate from a Veteran's claim filed prior to death, the accrued benefits claim is derivative of the Veteran's claim; thus, an appellant takes the Veteran's claim as it stood on the date of death, but within the limits established by law.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).  For a surviving spouse to be entitled to accrued benefits, the Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  Under 38 U.S.C.A. § 5121(c), a claim for accrued benefits requires that the application be filed within one year after the date of death.

"Evidence in the file at date of death" means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death.  38 C.F.R. § 3.1000(d)(4) ; see also Hayes v. Brown, 4 Vet. App. 353 (1993).  Evidence in VA's possession means evidence physically located at any VA facility, including, but not limited to VA regional offices, VA insurance centers, VA medical centers, VA outpatient clinics, Vet Centers, and the Records Management Center.  Adjudication Procedures Manual M21-1MR, VIII.1.4.c.  Thus, the appellant cannot furnish additional evidence that could be used to substantiate her claims. 

The Board notes that the VA regulations governing what evidence is considered to be constructively within the file at date of death and 38 C.F.R. § 3.1000(d)(4) were amended, effective November 27, 2002.  See Evidence for Accrued Benefits, 67 Fed. Reg. 65,707 (Oct. 28, 2002).  The Court has held that the November 2002 amendment clearly limited the evidence that could be included in the file on the date of death to documents in VA's possession, and VA could not develop additional evidence that would substantiate the claims of entitlement to accrued benefits.  See Castellano v. Shinkseki, 25 Vet. App. 146, 152-53, and Nt. 4 (2011).

In addition, 38 U.S.C.A. § 5121(a) was amended effective December 16, 2003, to remove the two year limitation on the receipt of accrued benefits.  The amendment to 38 U.S.C.A. § 5121(a) is only effective for deaths occurring on or after December 16, 2003.  See Veterans Benefits Act of 2003, Public Law No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).

The Veteran died in April 2006 and the appellant filed her claim in April 2007, but nine days after the expiration of the one year time frame.  However, as previously noted, the Board will consider the claim to have been timely filed.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim in cases of specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 at *6 - *8 (Fed. Cir. Feb. 21, 2013).   

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (effective prior to July 13, 2010).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans). 

The Board observes that during the pendency of this appeal, VA amended the regulations governing PTSD claims in July 2010 in order to relax the evidentiary standard for corroborating in-service stressors.  See 75 Fed. Reg. 39843 (July 13, 2010) as amended by 75 Fed. Reg. 41092 (July 15, 2010) (providing the correct effective date of July 13, 2010 for the revised 38 C.F.R. § 3.304(f)).  

Although the Veteran deceased in April 2006 and the issue before the Board is for accrued benefits, as the appellant's claim was pending on appeal at the time of the change of the regulation, the updated regulation is for application.  See Ervin v. Shinseki, 24 Vet. App. 318 (2011), corrected by 25 Vet. App. 178 (2012); Beasley v. Shinseki, 2011 WL 1130449 (Vet. App. March. 29, 2011) (unpublished single judge disposition) (vacating a Board decision denying entitlement to service connection for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, for purposes of accrued benefits, predating the July 2010 regulatory amendments and remanding for the Board to apply the amended version of § 3.304(f)); Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (finding that a nonprecedential decision of the Court, while not binding, "may be cited or relied upon, however, for any persuasiveness or reasoning it contains").

As such, for cases pending before VA as of July 2010, if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304 (f)(3); see 75 Fed. Reg. 39843 (July 13, 2010).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102. 

The Veteran initially filed a claim for service connection for PTSD in April 1998.  In a rating decision of September 1999, the RO denied service connection for PTSD on the basis that there was no diagnosis of PTSD and no confirmed stressors.  The Veteran appealed that decision.  The appeal was pending before the Board at the time of his death in April 2006.  

The Board notes that the Veteran's service records are missing and were likely destroyed by fire.  Under such circumstances, the Court has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases). 

The Board further notes that the appellant filed the claim for accrued benefits in April 2007 after the amendment to the regulations regarding the definition of evidence in the file at date of death.  As such, the evidence is limited to the evidence to documents in VA's possession, and VA could not develop additional evidence that would substantiate the claims of entitlement to accrued benefits.

During his lifetime, the Veteran contended that his in-service stressors included: that he witnessed a soldier step on a mine which blew off his foot; that his unit came under mortar attack and finding himself and his lieutenant in a bunker which was hit by mortar with his back injured, he dug himself and his lieutenant out and dragged themselves out of the bunker; and that they were buried under debris and the Veteran was hit by shrapnel in his right shoulder.  He further contended feeling fearful, helpless and thought he may die during the event.  Finally, the Veteran contended he received a Purple Heart Medal and Bronze Star Medal for the incident.  

The evidence of record at the time of the Veteran's death included VA treatment records showing a diagnosis of PTSD, including records of March and April 2005.  The Board notes that these diagnoses of PTSD were based on the claimed stressors.  It is important to note that these diagnoses of PTSD wherein the Veteran's reported stressors were considered and discussed were made by a Licensed Clinical Social Worker and not by a VA psychiatrist or psychologist.

The Veteran was examined by a psychiatrist under contract with VA in April 2002 and was found to have no psychiatric disorder.  The Veteran was noted to have been diagnosed with PTSD by a VA psychiatry resident in February 2003, the provider indicated that the Veteran denied any symptoms of PTSD and there was no indication of any consideration of the Veteran's stressors.  In addition, the treatment was a medication intake to determine whether the Veteran had  need for medication.

As there is a diagnosis of PTSD but no diagnosis that is confirmed by a VA psychiatrist or psychologist that confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, the only remaining element of the Veteran's PTSD claim to be considered is whether there is credible supporting evidence that the claimed in-service stressors occurred.  See 38 C.F.R. § 3.304. 

With regard to this PTSD element, as noted, the evidence necessary to establish the claimed stressors actually occurred varies depending on whether it can be determined that the Veteran "engaged in combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 C.F.R. § 3.304(d). 

Unfortunately, the Veteran's service records are unavailable and presumed destroyed in a fire, including his separation documents and DD Form 214.  A CURR response to an inquiry regarding the Veteran's allegations of mortar attacks on his unit states that they researched the Veteran's unit's records, the 27th Infantry Regiment for the period of January 1952 and were unable to document any combat incidents and casualties during that period.  It was noted that his unit was assigned to maintain security at a prisoner of war camp.

Numerous searches for records, including requests done in July 1999, June 2000, June 2001, September 2001, October 2001, June 2003, December 2002, January 2004 and March 2006 did not provide any corroborating evidence of the claimed stressors or of the Veteran's contentions that he was awarded the Purple Heart, Bronze Star medal or any other combat related award.  

The search response dated in July 1999 indicates that morning reports from the 27th Infantry, Co. B and Co. C were researched for the period of January 1953 to March 1953 and did not reveal any remarks regarding the Veteran.  The Board notes that a negative response was received in February 2002 for additional requests made in June 2000, June 2001, and September 2001 for information regarding the 27th Infantry, Co. B and Co. C.

VA attempted to verify the Veteran's receipt of a Purple Heart Medal in December 2002 and a response in December 2003 indicated that there was no information as the file was fire related and previously charged out.  

The Joint Motion for Remand states that "the Board did not explain why only the period of January 1952 was reviewed."  The Board notes that a statement by the Veteran dated in January 1999 is unclear whether the Veteran specified treatment in January 1952 or January 1953.  The Veteran in a statement dated in January 1999 identified the year in question as 1952 but stated that he did not know the time of year or the date.  In addition, the Veteran was examined in April 2002 regarding a reported shrapnel wound and the Veteran reported at that time that he was injured by shrapnel late in 1951 or early in 1952.  The examiner identified three small punctate lesions on the back sustained during his shrapnel wound based upon the Veteran's reported history.

The Joint Motion for Remand further states that the Board should further address the Veteran's combat status noting that a finding that the Veteran did not have certain awards is insufficient to provide adequate reasons and bases for a combat determination. 

The Joint Motion for Remand further states:

Since the Board is aware of the Veteran's unit, upon remand the Board should determine whether additional development is necessary in order to determine whether the Veteran's unit was stationed in Korea during his period of service (a time period that is encompassed by the Korean Conflict).

As noted above, only the evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death, defined as evidence physically located at any VA facility, including, but not limited to VA regional offices, VA insurance centers, VA medical centers, VA outpatient clinics, Vet Centers, and the Records Management Center may be considered.

As discussed above, multiple attempts were made to corroborate the Veteran's reported stressors and his report of being awarded the Purple Heart Medal and Bronze Star Medal.  Requests were made for information from January 1953 to March 1953 as well as for January 1952.  Attempts to obtain corroborating evidence were unsuccessful.  In addition, the Board notes that as this is a claim for accrued benefits and additional evidence not in possession of VA at the time of the Veteran's death may not be considered, remand for further attempts to obtain records from a non-VA source is not appropriate as it will not generate evidence that the Board may consider in adjudicating the claim.

The Board notes that other than the Veteran's statements, after multiple searches for information, there is no evidence in the record that would indicate that he was involved in combat during his military service.  While the Veteran during his life and the appellant has claimed that the Veteran was awarded the Purple Heart and Bronze Star medals and that he submitted a complete DD 214 identifying these awards, these allegations have not been able to be corroborated.  The Board notes there is no reference to this submitted DD 214 in the Veteran's prior adjudications.

It is not contended that the Veteran filed for service connection for PTSD for more forty years after separation from service.  In addition, the Veteran had significant self interest in reporting participation in combat.  As such, the Board finds that the Veteran's reported stressors and combat status lack credibility.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.)

The Board acknowledges that the Veteran was examined in April 2002 regarding a reported shrapnel wound and that the Veteran reported at that time that he was injured by shrapnel late in 1951 or early in 1952.  The examiner identified three small punctate lesions on the back sustained during his shrapnel wound based upon the Veteran's reported history.  However, as the Board finds the Veteran's reported stressors to lack credibility, the Board finds this examination to lack probative weight as evidence of combat.  See Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (holding that reliance on a Veteran's statement renders a medical report incredible only if the Board rejects the statements of the Veteran); Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that VA cannot reject a medical opinion simply because it is based on a history supplied by the Veteran and that the critical question is whether that history was accurate); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion that is based on facts provided by the Veteran that have previously been found to be inaccurate); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (holding that the Board may reject medical opinion based on appellant's statement that is contradicted by other facts in record); Black v. Brown, 5 Vet. App. 177 (1993) (holding that the Board is not bound to accept medical opinions based on history supplied by Veteran, where history is unsupported or based on inaccurate factual premises).

Therefore, the Board finds that the Veteran did not engage in combat.

To the extent that the Veteran's claimed in-service stressors indicate that they are based on fear of hostile military or terrorist activity, there is no documented evidence of record that the Veteran was stationed in an area of combat during the Korean Conflict or that his stressor would be consistent with the place and circumstances of his service.  As noted above, a CURR response indicates that the unit to which the Veteran claimed he was attached was assigned to provide security for a POW camp, and they "were unable to document combat incidents and casualties."  It was further noted that the Veteran was not listed as a casualty.  Therefore, there is no indication in the record that any stressor that is related to fear of hostile military activity is consistent with the circumstances, conditions, or hardships of the Veteran's service. 

In addition, the Veteran has not been diagnosed with PTSD by a VA psychiatrist or psychologist based upon the Veteran's reported stressors who has confirmed that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.  Therefore, the record must contain service records or other supporting evidence, which substantiates or verifies the Veteran's testimony or statements as to the occurrence of the claimed stressor.  

As the Board has determined that the Veteran did not engage in combat with the enemy and that any alleged fear of hostile military activity is not consistent with the circumstances of his service, the Veteran's lay testimony regarding his in-service stressor is insufficient, standing alone, to establish service connection and must be corroborated by credible evidence.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); Doran v. Brown, 6 Vet. App. 283, 289 (1994); 38 C.F.R. § 3.304(f)(3).

The Veteran reported that his claimed stressors occurred between while serving in Korea.  As previously noted, the VA submitted multiple requests for corroboration of the alleged attacks and injuries, however, the Veteran's allegations have not been corroborated.  In fact, the information requests have specifically stated that the Veteran's unit did not come under attack during the claimed time frame and there were no casualties.  There is no other supporting evidence in the record regarding the claimed in-service stressors. 

The only evidence substantiating that the Veteran experienced the in-service stressors is his own statements during his lifetime and statements made after his death by his family who did not witness the claimed stressors.  The competent evidence, however, does not support these assertions, demonstrating instead that, during the Veteran's lifetime, there was no competent diagnosis of PTSD based on a corroborated in-service stressor.  The Veteran's statements made during his lifetime regarding his alleged in-service stressors, while competent, are not credible.  As the preponderance of the competent and credible evidence of record is against a finding that the Veteran has PTSD due to a corroborated stressor, entitlement to service connection for PTSD for accrued benefits purposes is denied.

The Board has considered the applicability of the benefit of the doubt doctrine.  However, a preponderance of the evidence is against the claim of entitlement to service connection for PTSD for accrued benefits.  As such, that doctrine is not applicable in the instant appeal and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 




	(CONTINUED ON NEXT PAGE)


 
ORDER

Service connection for posttraumatic stress disorder (PTSD) for accrued benefits purposes is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


